Exhibit 10.13.3

AMENDMENT NO. 3 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 (this “Amendment”) to the Employment Agreement (the
“Agreement”) by and among Sunstone Hotel Investors, Inc., a Maryland corporation
(“Sunstone”), Sunstone Hotel Partnership, LLC, a Delaware limited liability
company (the “Operating Partnership”) and Robert A. Alter (the “Executive”) is
to be effective as of December 31, 2008.

WHEREAS, in order to avoid certain adverse federal income tax consequences to
the Executive under the Agreement as a result of Section 409A of the Internal
Revenue Code of 1986, as amended, relating to deferred compensation, Sunstone,
the Operating Partnership and the Executive desire to implement certain
amendments to the Agreement.

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1. Section 3(c)(ii) shall be deleted and replaced in its entirety with the
following:

“the Company’s material reduction of the Executive’s annual Base Salary or bonus
opportunity as in effect or as may be increased from time to time;”

 

2. Section 3(c)(iv) shall be deleted in its entirety and replaced with the
following:

“the Company’s failure to cure a material breach of its obligations under this
Agreement in accordance with the requirements of this section.”

 

3. The following sentence shall be added to the end of Section 3(c):

“The Executive must provide written notification of his intention to resign
within ninety (90) days after the Executive knows of the occurrence of any event
constituting Good Reason and the Company shall have thirty (30) days from the
date of receipt of such notice to effect a cure of the condition constituting
Good Reason under this Section 3(c).”

 

4. The third sentence in Section 8(a) shall be deleted and replaced in its
entirety with the following:

“The reduction of amounts payable hereunder, if applicable, shall be determined
in a manner which has the least economic cost to the Executive and, to the
extent the economic cost is equivalent, then the Payments shall be reduced in
the inverse order in which they are to be paid (e.g., the last payment will be
reduced first) until the reduction specified is achieved.”



--------------------------------------------------------------------------------

5. Section 9 of shall be deleted and replaced in its entirety to read as
follows:

“Section 409A of the Code.

(a) This Agreement is intended to comply with or be exempt from the requirements
of Section 409A of the Code (“Section 409A”) with respect to amounts, if any,
subject thereto and shall be interpreted and construed and shall be performed by
the parties consistent with such intent. If either party notifies the other in
writing that, based on the advice of legal counsel, one or more or the
provisions of this Agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the parties shall promptly and
reasonably consult with each other (and with their legal counsel), and shall use
their reasonable best efforts to reform the provisions hereof to (a) maintain to
the maximum extent practicable the original intent of the applicable provisions
without violating the provisions of Section 409A or increasing the costs to the
Company of providing the applicable benefit or payment, provided, however, de
minimis costs associated with the implementation of such Section 409A reforms
shall be considered reasonable and not an increase under this subsection (a),
and (b) to the extent possible, to avoid the imposition of any interest,
additional tax or other penalties under Section 409A upon the Executive or the
Company.

(b) To the extent the Executive would otherwise be entitled to any payment or
benefit under this Agreement, or any plan or arrangement of the Company or its
affiliates, that constitutes a “deferral of compensation” subject to
Section 409A and that if paid or provided (or commenced to be paid or provided)
during the six (6) months beginning on the date of termination of the
Executive’s employment would be subject to the Section 409A additional tax
because the Executive is a “specified employee” (within the meaning of
Section 409A and as determined by the Company), the payment or benefit will be
paid or provided (or commenced to be paid or provided) to the Executive on the
earlier of the six (6) month anniversary of the date of termination or the
Executive’s death.

(c) Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to the Executive only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h). Each payment and benefit under this
Agreement shall be deemed to be a separate payment for purposes of Section 409A.
Amounts payable under Sections 4 and 5 of this Agreement shall be deemed not to
be a “deferral of compensation” subject to Section 409A to the extent provided
in the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation §§
1.409A-1 through A-6.

(d) Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided to the Executive only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which Executive’s “separation from service”
occurs, and provided further, that such expenses are reimbursed no later than
the last day of the third calendar year following the calendar year in which the
Executive’s “separation from service” occurs. To

 

-2-



--------------------------------------------------------------------------------

the extent any expense reimbursement or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which the Executive
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.”

IN WITNESS WHEREOF, this Amendment has been duly executed on this 22nd day of
December, 2008.

 

EXECUTIVE     SUNSTONE HOTEL INVESTORS, INC. /s/ Robert A. Alter     By:   /s/
Arthur L. Buser, Jr. Name:   Robert A. Alter     Name:   Arthur L. Buser, Jr.  
    Title:   President       SUNSTONE HOTEL PARTNERSHIP, LLC       By:   /s/
Arthur L. Buser, Jr.       Name:   Arthur L. Buser, Jr.       Title:   President

 

-3-